Title: To James Madison from Henry Lee, 17 December 1788
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. Decr. 17h. 88
I had presumed from the decision you have taken of standing for your district, that I might have seen you here before I left this town, But as the hour of my departure is approached & my expectation baffled, I now transmit to you for your satisfaction a plot of the canal with Col. Gilpins (one of the potomack companys directors) observations.
This gentleman speaks from personal knowledge & actual surveys—my copy is not strickly literal, but comports truely with the intention & spirit of the original.
It appears to me that these observations being properly dressed & put into the American monthly magazines with the plot would be entertaining to all readers & beneficial to us.

You are known to some few as part owner of the place—& I beleive that those who esteem you, are pleased with the choice you have made.
But 17 miles from the spot to this town—this was never before known to me & appretiates the place in proportion to the real being shorter than the computed distance.
I thank you for the fruit trees. They arrived a few days ago.
Mrs. Burrs grape vines are not come. Can you contrive to obtain the accomplishment of the ladys promise. Yours affy.
Henry Lee
